The opinion of the Court was delivered by
Willard, A. J.
As the respondent has not raised the objection of the want of exceptions to the Referee’s report, this Court is enabled to dispose of the questions discussed upon the hearing.
The defendant is sued as the administrator of Black, for the default of Black as administrator of Brodie, for not accounting for the estate of Brodie that came into his hands as such administrator. The sureties on Black’s administration bond are made parties defendant with Black’s administrator.
On the 13th of September, 1861, an order was made by the Ordinary of Richland District directing Black, as administrator, among other things, to sell a specified portion of the personal estate of Brodie “for one-sixth cash, the balance upon a credit of one, two and three years, well-endorsed notes to be given, payable at one of the banks. Interest in all cases from date, payable annually.”
The sale was made accordingly. Notes were taken bearing date October 7, 1861, payable in one, two and three years, and were deposited in bank for collection. The Referee, in stating the account, charged the amount of these notes, on the assumption that all of them, except three, had been paid, both as it regards principal and interest, at the various dates at which they matured. The result of the judgment confirming the Referee’s report is that Black’s estate and sureties are, as to all the notes, except the three unpaid, charged on the following principles:
First, that the notes were considered as given with reference to payment in Confederate currency; second, the value of the principal of the notes is computed according to the standard of relative values set forth in what is called the Scaling Act, (14 Stat., 277,) as the relative values of Confederate notes and lawful money are stated by that Act as existing on the day of the date of the notes; third, interest on the value of the principal of the notes thus ascertained is charged as if it were cash in the hands of Black at the date of the notes.
This mode of stating the account holds Black’s estate accountable for the whole amount of interest annually accruing on the notes prior to maturity in lawful money; whereas, on the assumption that the notes were originally intended to be paid in Confederate currency, and on the further assumption that the annually *87accruing interest was paid according to the intention of the notes, Black would only have received Confederate currency in payment of such interest as of the respective dates when interest fell due.
The foregoing statement presents with sufficient fullness the nature of the legal question involved in the first exception. It is contended by the appellants, in substance, that the account should have been stated as if the principal and interest of the notes had been paid into Black’s hands in Confederate currency at the respective dates at which such principal and interest matured and became payable, and that Black should have been charged at these respective dates with the value in good money of the Confederate currency thus received. On'the other hand, the respondents claim that the judgment of the Circuit Court is correct in charging Black, upon the basis of turning Confederate values into good money as of the date of the notes.
The controversy arises upon a misconception of the force of the Sealing Act. It is not necessary to resort to that Act for the basis of the liability of the administrator. He is chargeable with assets coming into his hands according to the value of such assets at the time his responsibility in regard to them arises. This is true both of the original assets and of assets substituted in the place of original, as the notes in the present case were by the order of sale made by the Ordinary, which is assumed, for the purpose of this case, to have been properly carried into effect by the taking of notes payable in Confederate currency.
The object of the “Scaling Act” is to assist in the adjustment of contracts intended by the parties to be liquidated in Confederate money by furnishing a legislative declaration of the relative values of Confederate money and lawful money, which should be conclusive between the parties in the absence of direct testimony as to the existing state of those values. — Neely vs. McFadden, 2 S. C., 169.
The charges against Black’s estate rest on the assumption that the payments called for by these notes, both as it regards principal and interest, were actually made in Confederate money at the respective times when, according to the tenor of the notes, they fell due. Following this assumption, which, as it is not the ground of exception, must be taken as a fact in this case, it would result that the account should have been stated on the following principles:'
1. He should have been charged with the actual value, in good money, at the time of payment of the Confederate currency re*88ceived, either as principal or interest, assuming such payments to have been made at the times called for by the notes.
2. In charging his estate with interest on the moneys held in his hands, such interest account should be based upon the value in good money of the Confederate currency that came into his hands, having regard to the date of its receipt.
The case of a single one of these notes will illustrate the application of these principles. Take one of the notes having three years to run, carrying interest payable annually. At the end of the first year, from the date of this note, Black’s estate should be charged with an amount of cash equal to the value in- good money of the amount of interest payable on that note at the end of one year. At the end of the second year a similar charge should be made, the value of Confederate currency at the time of actual receipt being the basis of ascertaining the amount charged in cash. At the end of the third year the balance of interest and the principal should together be turned into good money value and be charged as of that date.
The first exception is well taken, and the report of the Referee aud the judgment based upon it was erroneous.
The first of the exceptions, dated September 2d, 1874, is to the effect that Black should not have been charged interest upon the sale bill until the end of the current year, to wit, the first of January then next ensuing.
This objection is in conformity with the rule considered and applied in Davis vs. Wright, 2 Hill, 560.—See Jones vs. West, in note to this case. According to that authority interest should not be charged on receipts from the sale bill, or other source, during the year in which they are received. The present case is not entitled to the benefit of the point ruled in Dixon vs. Hunter, (3 Hill, 204.) There the administrator presented an account full, specific and complete, giving the date and amount of each receipt and disbursement, so that an interest account could be accurately stated according to the facts. That was clearly not a case for the application of a rule that claims merely to approximate the truth of the account, as in that case the truth of the account was spread out before the Court; but in this case the statement is at least an approximation, as the accounts are not and cannot be made full. It is therefore a case for applying the rule considered and settled in Davis vs. Wright.
*89There has been in this case an entire departure from the method of settling the accounts enforced by that rule. If it were practicable, this Court would open the accounting only so far as it regards the particular features objected to, inasmuch as no general objection is interposed to the method of statement, but the particular objections are of such a nature that it renders a statement necessary.
If the account is properly stated, the objection raised by the second exception will be obviated. It is therefore not necessary to consider what force there is in that objection under the mode of statement adopted in the present case.
The rule for settling the accounts of administrators, laid down in Davis vs. Wright, is so clearly stated and so well understood that it is not necessary that we should further illustrate or explain it.
The last exception claims that interest should not have been charged against Black’s estate in the defendant’s hands during the period when Brodie’s estate was unrepresented, so that Black’s administrator could not make a settlement. This point has been definitely ruled in Davis vs. Wright, which sustains the ground of this exception. The circumstances of the two cases are strictly analogous, and that authority fully disposes of the exception under consideration.
This exception goes, however, a step further, and claims that interest ought not to be charged until the complaint was filed. We cannot concur in this view. The moment there was a representative of the estate to whom it was possible to make payment, the reason of the rule suspending interest ceases.
The judgment and report of the Referee should be set aside and the case remanded for a statement of the account on the foregoing principles.
Moses, C. J., and Wright, A. J., concurred.